MEMORANDUM**
Chang Hao Xu, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s denial of his application for asylum and withholding of removal.
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ochave v. INS, 254 F.3d 859, 862 (9th Cir.2001), we deny the petition for review.
Because Xu was not mistreated by the Chinese government, and fails to show that the government would impute a political opinion to him, his asylum claim fails. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Xu failed to establish that he was eligible for asylum, he necessarily failed to establish eligibility for withholding of removal. See Cruz-Navarro v. INS, 232 F.3d 1024, 1031 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.